t ax e x e m p t an d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person contact identification_number telephone number employer_identification_number number release number date date uniform issue list legend p r dear ------------------- you requested the following rulings in a letter dated -------------------- the proposed division of all of p’s assets between p and r will constitute a transfer of assets described in sec_507 of the code and will not result in the imposition of a termination_tax pursuant to sec_507 of the code for purposes of chapter and sec_507 through of the code after the division of assets each of p and r will be treated as a transferee foundation the transfers from p are not subject_to tax under sec_4940 of the code all of p’s aggregate tax_benefit as defined in sec_507 of the code will be carried over in equal shares of one-half each to p and r each of p and r may use its one-half share of any excess sec_4940 tax paid_by p before the transaction to offset its own sec_4940 tax_liability p’s transfer of one-half of its assets to r will not constitute self-dealing under sec_4941 of the code p’s transfers of assets incident to the division will not constitute qualifying distributions each of p and r will assume its one-half share of p’s undistributed_income before the transaction and reduce its own distributable_amount for purposes of sec_4942 of the code by its one-half share of p’s excess qualifying distributions before the transaction p’s transfer of one-half of its assets to r incident to the division will not constitute a jeopardizing investment within the meaning of sec_4944 of the code p’s transfer of one-half of its assets to r incident to the division will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and p will have no expenditure_responsibility as set forth in sec_4945 and sec_4945 with respect to the transfer p and r are nonprofit_corporations exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code p with local court approval will transfer approximately one-half of its assets to r in a letter dated date you stated that p has agreed to exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations as to its transfer of approximately half of its assets to r and that p has met the reasonable pre-grant inquiry required for expenditure_responsibility sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code and by paying the private_foundation_status termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor private foundation's assets sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor private foundation's transfer of assets under sec_507 of the code will not constitute termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_tax regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4944 of the code imposes excise_tax on any private foundation’s making of a jeopardizing investment sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_53_4945-6 of the regulations allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation for example in hans s mannheimer charitable_trust v commissioner 93_tc_15 date the tax_court held that sec_4945 requires expenditure_responsibility on a grant by a private_foundation to another private_foundation regardless of the familiarity of the private_foundations with each other sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes sec_53_4945-5 of the regulations on capital endowment grants made by one private_foundation to another private_foundation provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee private_foundation must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor private_foundation before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those in sec_170 of the code analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization which includes any significant disposition of or more of the transferor's assets because p will be in such a reorganization by its transfer of approximately one-half of its assets to r p's transfer of assets to r will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations p's transfer of assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code and thus will not result in private_foundation termination_tax under sec_507 of the code for purposes of chapter of the code and sec_507 through of the code r will be treated as having received assets as a transferee foundation pursuant to sec_507 of the code as approximately one-half of p’s assets are being transferred to r as the transferee private_foundation p and r will thus remain private_foundations p's transfer of assets to r will not be investment_income or a taxable disposition of property and will not result in tax under sec_4940 of the code sec_507 and sec_1_507-3 of the regulations provide that in a sec_507 transfer a transferee organization will not be treated as a newly created organization the transferee organization is treated as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and p's transfer of assets will be made for exempt purposes to r which is an organization exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations r is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because r is exempt from federal_income_tax under sec_501 of the code because p's transfer of assets to r will not be a transfer to a disqualified_person under sec_4946 of the code p's transfer will not be an act of self-dealing under sec_4941 of the code under sec_1_507-3 of the regulations p's transfer will result in r being treated as p for purposes of sec_4942 of the code so that a p's distribution_requirements under sec_4942 for the tax_year of its transfer may be satisfied by r and b p's qualifying distributions during p's tax_year of its transfer may be treated as made by r as in revrul_78_387 cited above r may reduce its required distributions under sec_4942 of the code including those for r's tax_year of the transfer by the amount if any of p's excess qualifying distributions carryover under sec_4942 of the code as of the time of p's transfer under sec_4944 of the code p's transfer of assets to r will not constitute jeopardizing investments or result in tax under that section under sec_53_4945-6 of the regulations a private_foundation can transfer its assets to private_foundations pursuant to sec_507 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p's transfer of assets to r will not be a taxable_expenditure under sec_4945 of the code however p must exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations on its transfers of some of its assets to r because the exception under sec_1_507-3 of the regulations to expenditure_responsibility for a transfer of all assets does not apply to p because p's transfer to r consists of one-half rather than all of p's assets sec_4945 of the code and sec_53_4945-5 of the regulations have long specifically provided that expenditure_responsibility is required when one private_foundation provides funds to another private_foundation for capital endowment in hans s mannheimer charitable_trust v commissioner 93_tc_15 date the tax_court upheld the position that sec_4945 of the code requires expenditure_responsibility on a grant by a private_foundation to another private_foundation regardless of the familiarity of the private_foundations with each other here p is reorganized as to its assets and governing persons but p and r under sec_507 of the code keep the same private_foundation_status and entity forms as before the transfers and p’s transfers are to another private_foundation r as endowment and are thereby within sec_4945 of the code and sec_53_4945-5 of the regulations accordingly we rule that the transfer of approximately one-half of p's assets to r will constitute a transfer of assets described in sec_507 of the code and will not result in a termination_tax under sec_507 of the code for purposes of chapter of the code and sec_507 through of the code after the transfer of p’s assets r will be treated as a transferee private_foundation p's transfers of assets under sec_507 of the code will not be subject_to tax under sec_4940 of the code all of p's aggregate tax_benefit as defined under sec_507 of the code will be divided in proportion to the assets transferred here in equal shares of one-half to each private_foundation p and r each private_foundation p or r may use its one-half share of any excess tax paid under sec_4940 of the code by p before the sec_507 transaction to offset p’s or r’s own tax_liability under sec_4940 of the code p’s transfers of assets to r under sec_507 of the code will not be self-dealing under sec_4941 of the code p’s transfers of assets to r under sec_507 of the code will not be qualifying distributions under sec_4942 of the code each foundation may assume a one-half share of p’s sec_4942 undistributed_income before the transfers and may reduce its own distributable_amount for purposes of sec_4942 of the code by one-half of p’s excess qualifying distributions before the transfers p's transfers of assets will not subject p or r to the tax on jeopardizing investments under sec_4944 of the code p's transfers of approximately one-half of its assets to r will not be any taxable_expenditure under sec_4945 of the code because p will exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations with respect to the transferred assets as a capital endowment grant by p to r this rulings letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this rulings letter with deletions made which we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
